16 F.3d 1229NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
George WELLNER;  Lenore Wellner, Appellants,v.FARMERS HOME ADMINISTRATION; Robert J. Maag;  SteveMagedanz; Mark A. Taylor, Appellees.
No. 93-2408.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 19, 1993.Filed:  February 4, 1994.

Before McMILLIAN, HANSEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
George and Lenore Wellner, South Dakota farmers, appeal from the district court's1 entry of judgment in favor of the Farmers Home Administration and three federal officials.  Wellner v. Farmers Home Administration, No. CIV 91-3016 (D.S.D. Mar 5, 1992) (memorandum order).  Because we conclude that an opinion would lack precedential value and that no error of law appears, we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Porter, Senior United States District Judge for the District of South Dakota